Ekwall, Judge:
This case involves an importation of champagne from France. It has been submitted upon the official papers, including the collector’s letter of transmittal. From the record as thus made, it is apparent that the collector of customs at the port of entry assessed duty upon the wine at the rate of $2 per gallon under paragraph 803 of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 802), as modified by the General Agreement on Tariffs and Trade (82 Treas. Dee. 305, T. D. 51802). The rate of duty on champagne at the date of entry here *346involved, i. e., June 9, 1950, was dependent upon the. value per gallon; if valued at not more than $6 per gallon, the rate was fixed at $2 per gallon; if valued at $6 per gallon, at $1.50 per gallon. Plaintiff claims that the $1.50 rate is applicable.
The invoice shows that the contents of the 102 cases involved consisted of about 248.88 gallons, or 2.44 gallons per case. The entered and appraised value of the champagne, per se, is shown to be $14.65 per case, less $0.66 per case for the bottles, or $13.99. $13.99 divided by 2.44 results in a valuation of $5.73 per gallon. The appraiser accepted the entered value and found the value of the champagne to be less than $6 per gallon. No appeal from that finding of value was taken.
In determining the value, it appears that the appraiser followed the decision of this court in the case of Maynard & Child v. United States, 24 Cust. Ct. 215, C. D. 1235. Appeal from that decision (suit 4649) was dismissed on stipulation. It was there held that sparkling wine imported in bottles was properly dutiable upon the basis of the value of the wine per se, exclusive of the cost of the bottles.
In the instant case, the collector assessed duty upon the appraised value. That value, in the absence of an appeal, is final. (Section 503, Tariff Act of 1930 (19 ü. S. C. § 1503).)
We find no evidence of error in the collector’s action. Plaintiff’s claims are, therefore, overruled. Judgment will be rendered for the defendant.